Exhibit 20to Form 10-Q Press release issued February 12,2013 For Immediate Release February 12, 2013 BOWL AMERICA REPORTS INCREASED SECOND QUARTER EARNINGS Bowl America Incorporated today reported that fiscal year 2013 second quarter earnings increased to $.09 per share from $.07 per share in the prior year period.The improvement resulted from reduced operating costs, primarily utilities and insurance.Earnings for the current and prior year six-month periods were $.04 and $.02 per share, respectively.Last year’s second quarter included the high-traffic period of Christmas through New Year’s Day.The New Year’s holiday will fall in this year’s third quarter. The Company has a long history of building reserves and carrying no debt.In December 2012, after reviewing those reserves and possible changes in the federal tax rate on dividends, the Company paid a special dividend of $.50 per share.The funding for this dividend was from Retained Earnings on which the Company has already paid income taxes ranging from 34% to as high as 51%.Additionally, the third quarter regular dividend of $.165, usually paid in February, was paid in December 2012. . Bowl America operates 19 bowling centers and its Class A Common Stock trades on the NYSE MKT Exchange with the symbol BWLA.A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing, available at the Company’s web site www.bowlamericainc.com. BOWL AMERICA INCORPORATED Results of Operations (unaudited) Thirteen weeks ended Twenty-six weeks ended December January 1, December January 1, Revenues Bowling and other $ Food, beverage & merchandise sales Operating expenses excluding depreciation and amortization Depreciation and amortization Interest & dividend income Earnings before taxes Net Earnings $ Comprehensive earnings (loss) $ ) Weighted average shares outstanding EARNINGS PER SHARE SUMMARY OF FINANCIAL POSITION (unaudited) Dollars in Thousands 12/30/12 01/01/12 ASSETS Total current assets including cash and short-term investments of $2,576 & $7,232 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
